Citation Nr: 0029963	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95 - 21 070	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to December 
1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

This case was previously before the Board in April 1997, at 
which time the claim for service connection for residuals of 
hepatitis B was denied, and the issue of entitlement to a 
permanent and total disability rating for pension purposes 
was remanded to the RO for additional development of the 
evidence, to include obtaining additional private medical 
evidence; copies of medical records relied upon by the Social 
Security Administration (SSA) in awarding SSA disability 
benefits to the claimant, an evaluation process to document 
and evaluate his current disabilities, and to readjudicate 
the claim for a permanent and total disability rating for 
pension purposes. 

During the pendency of this action, the veteran appealed the 
Board's denial of his claim for service connection to the 
United States Court of Appeals for Veterans Claims (Court).  
As there were claims still remaining and unadjudicated before 
the Board, the case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for 
a permanent and total disability rating for pension purposes 
has been has been obtained by the RO.  

2.  The veteran was born in February 1953, has a high school 
education and two years of college, and has reported 
occupational experience as an equipment maintenance clerk, a 
busboy, a personal caregiver, a construction laborer, a fork-
lift operator, a railroad car worker, a stock clerk, and an 
electronics tutor. 

3.  In August 1994, the veteran was awarded SSA disability 
benefits based upon alcohol abuse and dependence, cocaine 
abuse, heroin addiction, an antisocial personality disorder, 
and hypertension, effective in April 1993.

4.  The veteran's nonservice-connected disabilities not of 
misconduct etiology include hypertension, evaluated as 10 
percent disabling; an antisocial personality disorder, 
evaluated as 10 percent disabling; residuals of hepatitis C, 
evaluated as noncompensably disabling; and allergic rhinitis, 
evaluated as noncompensably disabling; his combined 
nonservice-connected disability rating is 20 percent.

5.  The veteran's disabilities not of misconduct etiology are 
not of such severity as to preclude the average person from 
substantially gainful employment and he is not individually 
precluded from substantially gainful employment.  


CONCLUSION OF LAW

The veteran does not have permanent and total disability 
which would preclude an average person from engaging in 
substantially gainful employment and he is not individually 
precluded from substantially gainful employment.  38 U.S.C.A. 
§§ 101(29), 1502, 1521 (West 1991);  38 C.F.R. §§ 3.321, 
3.340, and Part 4,§§ 4.1, 4.7, 4.15, 4.16, 4.17, 4.20 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has declined a personal hearing, and that he 
underwent comprehensive VA general medical, psychiatric, 
liver, gall bladder, pancreas, and serologic examinations in 
connection with his claim in June 1994, November 1994, 
November 1996, and in July 1999.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

The veteran's DD Form 214 shows that the veteran was born on 
February [redacted], 1953. His original claim for VA compensation 
and pension benefits (VA Form 21-526) was received at the RO in 
October 1992; and his Income Net Worth and Employment 
Statement (VA Form 21-527), was received in February 1994.  
In the latter application, the veteran reported that he had a 
high school education and two years of college; that he had 
been employed as a college tutor; that he experiences a 
psychiatric disorder and blackouts; that he last worked in 
1988; and that he had no current income from any source.  

The RO has obtained the veteran's service medical records; 
medical evidence of the veteran's treatment at Humana 
Hospital University, dated in November 1993; a report of VA 
psychiatric examination, conducted in June 1994; an October 
1994 lay statement from the veteran and his mother; a report 
of VA hematology and blood chemistry testing, conducted in 
November 1994; private medical records from Seven Counties 
Services, Inc., dated in April 1990; and a Social Security 
Administration decision, dated in August 1994, showing that 
the veteran had withdrawn his claim for SSA disability 
benefits, but received Supplemental Security Income.  The 
report of VA hematology and blood chemistry testing, 
conducted in November 1994, revealed that liver function 
tests disclosed AST (formerly SGOT) of 144, versus a normal 
range of 0 to 50; and ALT (formerly SGPT) of 102 versus a 
normal range of 0 to 45.  

A rating decision of December 1994 denied service connection 
for hepatitis, denied entitlement to VA nonservice-connected 
pension benefits, including on an extraschedular basis, and 
deferred consideration of service connection for blackouts, 
memory problems, and a nervous condition as secondary to drug 
addiction, and the veteran appealed.  A Notice of 
Disagreement was filed with respect to the issues denied, and 
a statement of the Case was issued addressing entitlement to 
service connection for hepatitis and entitlement to 
nonservice-connected disability pension.  A Substantive 
Appeal (VA Form 9) was received in June 1995, in which it was 
contended that the veteran had been unemployed since 1993; 
that he was unable to maintain employment due to his physical 
and mental impairment; that the veteran's liver disease was 
not properly evaluated; and that VA hematology and blood 
chemistry testing had revealed SGOT (now AST) of 144., versus 
a normal range of 0 to 50; and SGPT (now ALT) of 102. versus 
a normal range of 0 to 45, indicative of liver disease.  

Additional evidence was obtained from JADAC, a private 
alcohol and drug treatment facility, dated in April 1990; and 
VA outpatient treatment records from March 1994 to September 
1996.  A rating decision of December 1996 denied service 
connection for alcohol and substance abuse; for blackouts, 
memory problems, and a nervous condition as secondary to drug 
addiction; and continued the denial of VA nonservice-
connected pension benefits, including on an extraschedular 
basis.  The veteran was notified of that determination and of 
his right to appeal.

The veteran underwent a VA general medical examination for 
pensions purposes in November 1996.  The veteran was 
described as well-developed, well-nourished, right-handed 
male, standing 5 feet 8 inches tall, weighing 173 pounds, 
with a normal posture and gait, and smelling of alcohol.  The 
veteran related that he had been an alcoholic and a heroin 
addict for more than 20 years; that he had been in several 
rehabilitation programs; and that he had hepatitis of unknown 
type, for which he was not receiving medication.  Examination 
disclosed that his head, face, neck, nose, sinuses, mouth, 
throat, eyes, ears, skin, and lymphatic and hematic systems 
were all within normal limits.  Cardiovascular examination 
disclosed a normal cardiac rate and rhythm, with a Grade 2/6 
systolic murmur in the mitral region; sitting blood pressure 
was 122/68, pulse was 101, and respiration rate was 18, while 
reclining blood pressure was 134/70, and pulse was 91, and 
standing blood pressure was 138/86, pulse was 81, and he had 
good capillary refill in the fingers and toes.  Pulses were 
active and equal in upper and lower extremities, and no 
varicose veins were present.  His respiratory examination was 
normal, with clear lungs and normal voice sounds, and 
examination of the digestive system revealed normoactive and 
normotensive bowel sounds throughout, with no bruits; no 
evidence of hernia or hemorrhoids; and mildly elevated and 
mildly tender liver. 
Genitourinary examination was normal.  Musculoskeletal 
examination disclosed a old, well-healed, nonsymptomatic 
appendectomy scar; a full range of motion in all joints of 
the upper and lower extremities, with normal motor strength 
(5/5), sensation, and reflexes.  He had a normal gait, his 
feet had normal arches, and he could tandem walk without 
difficulty.  Mildly tender bunions of long duration were seen 
at the base of the great toes, with no history of surgery, 
and he could stand on heels and toes without assistance.  His 
endocrine system was normal.  Neurological examination was 
grossly intact, and reflexes, coordination, sensation and 
equilibrium were normal.  His psychiatric condition and 
personality were normal, and he was competent to manage his 
personal affairs.  Laboratory tests, including liver function 
tests and a hepatitis panel were completed and disclosed 
SGOT(now AST) of 157, versus a normal range of 0 to 50; LDH 
of 659 versus a normal range of 300-560; and SGPT(now ALT) of 
123 versus a normal range of 0 to 45.  The diagnoses were 
hepatitis B immunity (either secondary to post-hepatitis B or 
adequately immunized by hepatitis B vaccine); history of 
polysubstance abuse; and hepatitis C per laboratory tests.  

In a second Substantive Appeal (VA Form 9), submitted in 
March 1997, the veteran's representative called attention to 
VA hematology and blood chemistry testing in December 1994 
showing SGOT (AST) of 144., versus a normal range of 0 to 50; 
and SGPT (ALT) of 102, versus a normal range of 0 to 45, 
indicative of liver disease.  

As noted, a rating decision of April 1997 denied service 
connection for residuals of hepatitis B, finding, in part, 
that the veteran's currently diagnosed hepatitis C was first 
shown in November 1996.  The issue of entitlement to a 
permanent and total disability rating for pension purposes 
was remanded to the RO for further development of the 
evidence. 

Records obtained from the SSA show that the veteran's claimed 
SSA disability benefits due to his alcohol and heroin abuse, 
and that his claims were denied by decisions of June 1993 and 
in October 1993.  Information submitted by the veteran in 
support of his claims shows that he has a high school 
education and two years of college, and has reported 
occupational experience as an equipment maintenance clerk, a 
busboy, a personal caregiver, a construction laborer, a fork-
lift operator, a railroad car worker, a stock clerk, and an 
electronics tutor.  Other SSA records noted that the veteran 
experienced elevated blood pressure after cocaine use, and 
that he was not on medication.  In August 1994, the veteran 
reported that he took Desipramine for depression; Labetalol 
for hypertension; and a Beclomethasone inhaler for his 
sinuses. 

A VA hospital summary and treatment records, dated from March 
to April 1994, show that the veteran underwent drug and 
alcohol rehabilitation, and provided Axis I diagnoses of 
heroin dependence, moderate; alcohol dependence, moderate; 
cocaine abuse, moderate; Axis III diagnoses of hypertension, 
mild presbyopia, and allergic rhinitis; Axis IV: severe 
(imprisonment, lack of employment); and Axis V: Global 
Assessment of Functioning (GAF) Score: 55.  

A report of VA psychiatric examination, conducted in June 
1994, shows that the veteran was recently admitted to the 
SATP at the VAMC, Louisville, for treatment of alcohol abuse 
and dependency, cocaine abuse, and heroin dependency.  Since 
release from that program, he had discontinued taking his 
anti-withdrawal medications and resumed use of alcohol, 
cocaine and heroin.  He explained that his anti-withdrawal 
medication caused him some sexual problems, and that he 
sometimes feels anxious and jittery.  He had a history of 
hypertension, for which he takes Maxzide or Labetalol.  He 
had an extensive criminal record, and had spent 7 or 8 of the 
last 10 or 12 years in jail or in prison.  The veteran was 
noted to have a 25-year history of alcohol, cocaine, heroin, 
and polysubstance abuse and dependence, and to have entered 
the SATP program in order to get out of jail.  On mental 
status examination, he appeared somewhat nervous and jittery, 
but was well-oriented, pleasant and cooperative, coherent and 
logical, and had a reasonable range of expression.  He denied 
suicidal or homicidal ideation, and there was no covert 
thought disorder, delusions, paranoia, or hallucinations, but 
he did appear somewhat suspicious and guarded.  He 
acknowledged beating his girlfriends, trouble with police, 
and difficulty in relations with others.  His judgment was 
poor and his insight very limited.  The veteran was competent 
to manage his own money, while acknowledging that he had not 
worked for almost a decade and did illegal things to obtain 
money to pay for his alcohol, heroin and cocaine.  The 
diagnoses were Axis I: Alcohol abuse and dependence; cocaine 
abuse; heroin addiction; Axis II: Antisocial personality 
disorder; Axis III hypertension.  The examiner noted that the 
veteran had little gainful employment for the past decade; 
that he had spent the majority of the last 10 years in jail; 
that there was no symptomatology of an Axis I mood or thought 
disorder sufficient to warrant a psychiatric diagnosis; and 
that the veteran's problem was a profound chemical dependency 
which has caused, and continues to cause, mental, emotional, 
spiritual, social and physical deterioration.  In addition, 
he had a long history of antisocial behaviors reflective of a 
longstanding pattern of maladaptive behavior which affects 
his thinking, emotions and behaviors, and that the 
circumstances which caused those personality disorders 
predated active service.  

An Administrative Law Judge, SSA, decision, dated in August 
1994, granted SSA disability benefits to the claimant based 
upon his alcohol abuse and dependence; cocaine abuse; heroin 
addiction; antisocial personality disorder; and hypertension, 
effective in April 1993.  

A report of VA general medical examination, conducted in July 
1999, cited the veteran's statement that he last worked in 
1998 at a meat-packing company; and that he was currently 
incarcerated at the Luther Lovett Correctional Facility.  On 
examiner, he stated that he was diagnosed with hypertension 
in 1994, but had no symptoms and no side-effects from his 
medications; no history of chest pain, cardiac disease, 
surgery, or congestive heart failure, but had a history of 
heart murmur.  He stood 5 feet, 5 inches tall, weighed 228 
pounds, had a large build, and was well-nourished and 
slightly overweight.  His standing blood pressure was 
134/92,with a pulse rate of 98; sitting blood pressure was 
130/92, with a pulse rate of 87; and reclining blood pressure 
was 135/75 with a pulse rate of 77.  Head, face, neck, nose, 
sinuses, mouth, throat, eyes, ears, skin, and his endocrine, 
hematic and lymphatic systems were normal; his chest was 
clear, with symmetrical breath sounds; cardiovascular 
examination disclosed a regular rhythm with a Grade II/VI 
systolic murmur of the right sternal border and no evidence 
of edema; 2+ pedal pulses, bilaterally; a flat and nontender 
abdomen, with no ascites, palpable masses, or enlarged 
organs, and the liver edge was not palpable beneath the 
costal margins.  Musculoskeletal examination disclosed no 
evidence of postural abnormality, fixed deformity, 
tenderness, or muscle spasm; a full range of motion was 
demonstrated in the spine and the joints of the upper and 
lower extremities, normal strength was present; and there was 
no evidence of muscle atrophy, increased warmth, erythema, 
swelling or effusion in any joint.  Neurological examination 
was within normal limits.  The diagnosis was hypertension.  

A report of VA examination of the liver, gall bladder, and 
pancreas, conducted in July 1999, noted that the veteran had 
a history of hepatitis B, diagnosed in 1976, and resulting in 
hospitalization with jaundice; and a history of hepatitis C, 
diagnosed in 1994 and in 1996, without treatment or symptoms 
relating to either of those disorders.  He stated that a 
recent evaluation at the correctional facility showed no 
traces of hepatitis C.  He denied episodes of abdominal pain, 
distention, nausea, vomiting, melena, or symptoms of liver 
disease, but a single episode of hematemesis (bloody 
vomiting) approximately two years previously, and fatigue and 
lack of energy for the past year.  The veteran has a history 
of alcohol abuse, but was not currently drinking due to 
incarceration.  Examination revealed that the veteran had no 
history of ascites, melena, malabsorption, or malnutrition; 
that he had recently gained weight; that his abdomen was 
obese and nontender, with normal bowel sounds, no palpable 
masses or enlarged organs, no superficial abdominal veins, no 
palmar erythema or spider angiomata, normal muscular 
strength, and the liver was not palpable beneath the costal 
margin.  

Liver function tests disclosed SGOT (AST) of 68, versus a 
normal range of 0 to 50; and SGPT (ALT) of 107 versus a 
normal range of 0 to 45, while other findings were within 
normal limits.  The diagnoses were hepatitis B immunity 
(either secondary to post-hepatitis B or adequately immunized 
by hepatitis B vaccine); history of polysubstance abuse; and 
hepatitis C per laboratory tests.  The examiner noted that a 
hepatitis panel on November 1996 revealed that the veteran 
was negative for HBSAG; that HBSAB was 68, HBLAB was 
negative, and Hepatitis C antibody was positive.  Those 
hepatitis B tests showed that the veteran had an immunity to 
hepatitis B, but was not actively infected on serum testing.  
The diagnoses were hepatitis B, resolved; veteran does not 
have chronic hepatitis B; and history of hepatitis C 
antibody, denoting exposure to hepatitis C at some point in 
the veteran's past, but does not confirm the history of 
hepatitis C.  The examiner noted that the veteran had a 
history of multiple sexual partners and multiple IV drug use, 
either of which could be related to his contracting hepatitis 
B or C; and that the use of alcohol would additionally impact 
the veteran's liver function and cause an additional increase 
in liver enzymes.  

A report of VA psychiatric examination, conducted in July 
1999, cited the veteran's history of longstanding alcohol 
abuse and dependency, cocaine abuse, heroin addiction, with 
multiple hospitalizations and treatments.  Since that time, 
he had been convicted and sentenced to a correctional 
facility, commencing in December 1998, and expected to be 
there for several more years.  The veteran had little gainful 
employment for the past decade, was divorced and had no 
regular residence when not in prison or jail, and had spent 
most of his adult life in prison and jail for misdemeanor and 
felony convictions.  He related that he has been on Paxil for 
several years; that he had been seen by a prison 
psychiatrist; that he was diagnosed with an antisocial 
behavior disorder; that people in prison were trying to do 
him harm; that he had a history of trouble in his 
relationships with women; and that he sometimes felt anxious 
and fretful.  

Mental status examination disclosed that he was well-
oriented; that his verbalizations had a somewhat pushed 
quality; that he was markedly paranoid and suspicious, 
thinking that people were talking about him or planned to try 
to hurt him in prison; and his thought processes appeared to 
be reasonably well-grounded in reality, without overt 
psychotic processes or hallucinations.  He denied suicidal or 
homicidal thoughts or plans, showed no deficits in his 
ability to attend to personal hygiene or other basic 
activities of daily living, and complained that he was 
episodically depressed while in prison.  The examiner noted 
that the veteran's judgment was historically very poor; that 
his insight was limited; and that he had a history of 
impaired impulse control, violence, spouse abuse, and 
problems with the law, as well as abuse of alcohol, heroin, 
cocaine, and other illegal substances.  
The Axis I diagnoses were alcohol abuse and dependence, in 
forced remission; cocaine abuse, in forced remission; heroin 
abuse and dependence, in forced remission; Axis II: 
Antisocial personality disorder; Axis III: hypertension, 
hepatitis C.  The examiner noted that the veteran's 
symptomatology had changed little, that he continued to have 
a history of alcohol, cocaine, heroin, and polysubstance 
abuse and dependence; and that he was currently in prison and 
in a state of enforced sobriety.  He again noted that the 
veteran had little gainful employment for the past decade; 
that he had spent the majority of the last 10 years in jail; 
that the veteran's problem was a profound chemical 
dependency; that his principal diagnosis was an antisocial 
personality disorder manifested by a long history of 
antisocial behaviors such as beating wives and girlfriends, 
and theft to support his drug habit.  He noted that while in 
prison, the veteran was receiving a mood-stabilizing 
medication to help him deal with his personality pathology, 
as well as the stresses of being in prison.  His GAF score 
was estimated to be 65, with minimal symptomatology, arising 
mostly out of his personality pathology.  

A July 1999 hepatitis panel, interpreted in September 1999, 
disclosed that the veteran was negative for HBSAG; that HBSAB 
was 99; that HBCAB was negative; and that hepatitis C 
antibody was repeatedly reactive for antibodies.  

Treatment records of the veteran from Luther Luckett 
Correctional Complex, dated from November 1997 to December 
1999 show that the veteran was treated with Paxil for 
unstated symptoms, with various anti-hypertensive 
medications, and with Benadryl and other medication to 
control his allergic rhinitis.  He denied dizziness, 
lightheadedness, or visual changes.  In November 1997, he 
discontinued his anti-hypertensive medication for a few days 
and experienced elevated blood pressure.  However, with 
reinstitution of his anti-hypertensive medications, his 
hypertension again became well-controlled.   In February 
1998, elevated SGOT and SCPT were noted, and blood tests in 
March 1998 revealed hepatitis C antibodies.  A psychiatric 
evaluation in February 1998 disclosed that the veteran 
requested an increased dosage of Paxil, but denied any 
problems, denied suicidal ideation, and reported that he was 
sleeping well.  Other records show that the veteran's blood 
pressure remained under control with anti-hypertensives.  

II. Analysis

VA nonservice-connected pension benefits are awarded to 
veterans with 90 days or more of recognized wartime service 
who are permanently and totally disabled from nonservice-
connected disabilities which are not the result of willful 
misconduct and from service-connected disabilities.  In order 
to establish entitlement to VA pension benefits, it is 
necessary that the evidence show that the veteran is 
permanently and totally disabled such as to satisfy the 
"average person" standard, or that he is "unemployable" in 
the sense that such disabilities, permanent in nature, 
prevent him from securing and following substantially gainful 
employment commensurate with his age, his level of education,  
and his occupational background.  38 U.S.C.A. § 1502, 1521 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.321, 3.340, 3.342, 
and Part 4;  Talley v. Derwinski,  2 Vet. App. 282, 287 
(1992). 

In the instant appeal, the evidence shows that the veteran 
was born in February 1953, has a high school education and 
two years of college, and has reported occupational 
experience as an equipment maintenance clerk, a busboy, a 
personal caregiver, a construction laborer, a fork-lift 
operator, a railroad car worker, a stock clerk, and an 
electronics tutor.  In August 1994, the veteran was awarded 
SSA disability benefits based upon alcohol abuse and 
dependence, cocaine abuse, heroin addiction, an antisocial 
personality disorder, and hypertension, effective in April 
1993.  The veteran's nonservice-connected disabilities not of 
misconduct etiology include hypertension, evaluated as 10 
percent disabling; an antisocial personality disorder, 
evaluated as 10 percent disabling; residuals of hepatitis C, 
evaluated as noncompensably disabling; and allergic rhinitis, 
evaluated as noncompensably disabling, and his combined 
nonservice-connected disability rating is 20 percent.

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16 (1999).  

In  Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
mandated a test of pension eligibility based on  38 U.S.C.A. 
§§ 1502 and 1521 (West 1991 & Supp. 1999).  According to the 
Court, permanent and total disability is shown either when 
the veteran is unemployable as a result of a lifetime 
disability or when he suffers from a lifetime disability 
which would render it impossible for the average person to 
follow a substantially gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15 (1999).  For pension purposes, the 
permanence of the percentage requirements of  § 4.16 is 
required, but the claims of those who fail to meet the 
percentage standards but otherwise meet the entitlement 
criteria and are unemployable may be granted under  38 C.F.R. 
§ 3.321(b)(2) (1999).  When the percentage requirements are 
met, and the disabilities involved are of a permanent nature, 
a rating of permanent and total disability will be assigned 
if the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.16 (1999).  

A permanent and total disability rating under the provisions 
of §§ 4.15, 4.16 and 4.17 will not be precluded by reason of 
the coexistence of misconduct disability when: (a) a veteran, 
regardless of employment status, also has innocently acquired 
100 percent disability, or (b) where unemployable, the 
veteran has other disabilities innocently acquired which meet 
the percentage requirements of §§ 4.16 and  4.17  and would 
render, in the judgment of the rating agency, the average 
person unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.17(a) (1999).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in  38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (1991);  38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In this case, the veteran has no service-connected 
disabilities, and his non service-connected disabilities are 
described and discussed below.

Disabilities of Misconduct Origin

As noted, disabilities which are the result of the veteran's 
willful misconduct, including his alcohol abuse and 
dependence, his cocaine abuse and dependence, his heroin 
abuse and dependence, his other polysubstance abuse of 
illegal drugs, and his blackouts, memory problems, and 
nervous condition secondary to drug addiction may not be 
considered in determining his entitlement to nonservice-
connected disability pension.  38 U.S.C.A. §§ 1501, 1521 
(West 1991);  38 C.F.R. §§ 3.301(b),(c),(d) (1999).  Further, 
the Board notes that the medical evidence of record indicates 
that the veteran does not suffer blackouts, memory problems, 
and a nervous condition when he is compelled to abstain from 
his polysubstance abuse, as shown during his periods of 
incarceration.  

Residuals of Hepatitis C

The medical evidence of record shows that the veteran's 
inservice hepatitis B has resolved, that the only residual 
effect is an immunity to hepatitis B; and that such currently 
presents no disabling manifestations.  The veteran has a 
diagnosis of hepatitis C based upon VA serologic testing in 
November 1996 and in July 1999 which established the presence 
of hepatitis C antibodies on repeated testing, as well as 
elevated findings on liver function tests performed in 
November 1994, November 1996, and July 1999.  The record 
shows that in November 1994, VA liver function tests 
disclosed SGOT of 144, versus a normal range of 0 to 50; and 
SGPT of 102 versus a normal range of 0 to 45; while in 
November 1996, VA liver function tests disclosed SGOT of 157, 
versus a normal range of 0 to 50; LDH of 659 versus a normal 
range of 300-560; and SGPT of 123 versus a normal range of 0 
to 45, and in July 1999, VA liver function tests disclosed 
SGOT of 68, versus a normal range of 0 to 50; and SGPT of 107 
versus a normal range of 0 to 45.  On each of those 
occasions, other pertinent findings (bilirubin, alkaline 
phosphatase, serum albumin, total protein) were each within 
normal limits.  

VA's Schedule for Rating Disabilities provides that hepatitis 
C (infectious hepatitis) will be evaluated as noncompensably 
disabling when healed and nonsymptomatic; as 10 percent 
disabling with demonstrable liver damage with mild 
gastrointestinal disturbance; as 30 percent disabling when 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency, but necessitating dietary restriction or other 
therapeutic measures; as 60 percent disabling when manifested 
by moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue and mental depression; 
and as 100 percent disabling with marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. Part 4, 
4.114, Diagnostic Code 7345 (1999).   

In the instant appeal, the veteran's hepatitis C is rated as 
noncompensably disabling based upon the absence of evidence 
of demonstrable liver damage with mild gastrointestinal 
disturbance.  There is no diagnosis of cirrhosis, of 
esophageal varices, of adhesions, or of gall bladder disease.  
The medical record shows that the veteran has elevated liver 
enzymes on laboratory tests, but has only a single self-
report of hematemesis several years in the past, with no 
history of nausea, vomiting, colic, abdominal pain, ascites, 
melena, distention, malabsorption, or malnutrition; that he 
had recently gained weight; that his abdomen was obese and 
nontender, with normal bowel sounds, and no palpable masses 
or enlarged organs, no superficial abdominal veins, no palmar 
erythema or spider angiomata, normal muscular strength 
without wasting, and the liver was not palpable beneath the 
costal margin.  Although the veteran has occasionally 
reported anxiety or depression, the VA psychiatric examiners 
have found that there is no symptomatology of an Axis I mood 
or thought disorder sufficient to warrant a psychiatric 
diagnosis; and that the veteran's problem was a profound 
chemical dependency which has caused, and continues to cause, 
mental, emotional, spiritual, social and physical 
deterioration.  Further, on the most recent VA examination, 
the examiner noted that while in prison, the veteran was 
receiving a mood-stabilizing medication to help him deal with 
his personality pathology, as well as the stresses of being 
in prison.  There is no competent medical evidence which 
links or relates any psychoneurotic condition in the veteran 
to his hepatitis C residuals. 

Based upon the foregoing, the Board finds that the veteran's 
current residuals of hepatitis C are not currently manifested 
by symptomatology of such severity as to warrant assignment 
of a compensable rating for that disability, and that 
condition is properly evaluated as noncompensably disabling.  

Hypertension

The veteran's nonservice-connected hypertension is currently 
evaluated as 10 percent disabling under  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101 (1999).  Prior to January 12, 
1998, diseases of the arteries and veins, including 
hypertensive vascular disease, were rated as follows:  a 10 
percent disabling where the diastolic pressure is 
predominantly 100 or more; a 20 percent evaluation is 
warranted where diastolic pressure predominantly 110 or more, 
with definite symptoms; a 40 percent rating is warranted 
where diastolic pressure is predominantly 120 or more, and 
moderately severe symptoms; and a 60 percent evaluation is 
warranted where the diastolic pressure is predominantly 130 
or more with severe symptoms.  Note (2):
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
for application.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 
7101 (1997).  

Effective January 12, 1998, hypertensive vascular disease 
(hypertension and isolated systolic hypertension): is 
evaluated as 10 percent disabling where the diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted where diastolic pressure 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; a 40 percent rating is warranted 
where diastolic pressure is predominantly 120 or more, and a 
60 percent evaluation is warranted where the diastolic 
pressure is predominantly 130 or more.  Note (1): 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's hypertension under either the old or the newly-
revised rating criteria would yield the same rating 
evaluation, and has chosen to utilize the newly-revised 
criteria.  

The record shows that the veteran's current 10 percent 
evaluation for hypertension is based upon his history of 
diastolic pressure predominantly 100 or more and his 
requirement for continuous medication for control of his 
hypertension.  However, the medical evidence of record does 
nor establish the clinical presence of diastolic pressure 
predominantly 110 or more, with definite symptoms, or 
diastolic pressure predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  Based upon the 
foregoing, the Board finds that a rating in excess of 10 
percent for hypertension is not warranted under the old or 
the newly-revised criteria.  

Antisocial Personality Disorder

The veteran's nonservice-connected antisocial personality 
disorder is currently evaluated as 10 percent disabling by 
analogy to  38 C.F.R. Part 4, 4.125-4.130, Diagnostic Code 
9416 (Dissociative amnesia; dissociative fugue; dissociative 
identity disorder (multiple personality disorder).  The Board 
finds that the veteran's disability presents no symptoms of 
dissociative amnesia, dissociative fugue, or dissociative 
identity disorder (multiple personality disorder), and that 
such condition would more appropriately be rated under 
Diagnostic Code 9410 (other and unspecified neurosis).  

Prior to November 7, 1996, personality disorders were 
evaluated under the provisions of  38 C.F.R. Part 4, 4.132, 
Diagnostic Code 9410, by analogy to other and unspecified 
neurosis, and assigned a rating under the General Rating 
Formula for Psychoneurotic Disorders.  That Formula provided 
a noncompensable rating where there are neurotic symptoms 
which might somewhat adversely affect relationships with 
others but which do not cause impairment of working ability; 
a 10 percent rating where the symptoms were less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment; a 30 percent rating where there was 
provided a personality disorders) where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment ( See 
interpretation of the term "indefinite," below); and a 50 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, §  4.132, 
Diagnostic Code 9410 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) stated that the term "definite" in  
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  Hood v. 
Brown, 4 Vet. App. 301 (1993).  Thereafter, in a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  

Effective November 7, 1996, mental disorders, including 
antisocial personality disorders, are now assigned disability 
ratings based on a General Rating Formula for Mental 
Disorders described at  38 C.F.R. Part 4, § 4.130 (1999).  
That formula provides that occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication will be rated as 10 percent 
disabling; while occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
38 C.F.R. Part 4, §  4.125-4.130, Diagnostic Code 9410 (in 
effect on and after November 7, 1996).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's antisocial personality disorder under either the 
old or the newly-revised rating criteria would yield the same 
rating evaluation, and has chosen to utilize the newly-
revised criteria.  

The medical evidence of record shows that on VA examination 
in November 1996, the veteran's psychiatric condition and 
personality were normal, and he was competent to manage his 
personal affairs.  A June 1994 report of VA psychiatric 
examination found that the veteran's antisocial personality 
disorder was manifested by a long history of antisocial 
behaviors reflective of a longstanding pattern of maladaptive 
behavior which affects his thinking, emotions and behaviors, 
and that the circumstances which caused those personality 
disorders predated active service.  A VA psychiatric 
examination conducted in July 1999 diagnosed an antisocial 
personality disorder in the veteran, and the examiner noted 
that the veteran's principal diagnosis was an antisocial 
personality disorder manifested by a long history of 
antisocial behaviors such as beating wives and girlfriends, 
trouble with police, difficulty in relations with others, and 
theft to support his drug habit.  His GAF score was estimated 
to be 65, with minimal symptomatology, arising mostly out of 
his personality pathology.  

Based upon the foregoing, the Board finds that the veteran's 
nonservice-connected antisocial personality disorder is 
currently manifested by a longstanding pattern of maladaptive 
and antisocial behaviors which affect his thinking, emotions 
and 


behaviors.  However, the record does not show that such 
condition is productive of definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment, such as to warrant an increased rating 
of 30 percent under the former criteria for rating mental 
disorders.  Neither does the record show that the veteran's 
nonservice-connected antisocial personality disorder is 
currently productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
such as to warrant assignment of an increased rating of 30 
percent under the newly-revised criteria for rating mental 
disorders, effective November 7, 1996.  

Based upon the foregoing, a rating in excess of 10 percent 
for an antisocial personality disorder is not warranted.  

Allergic Rhinitis

The veteran's allergic rhinitis is currently rated as 
noncompensably disabling under the provisions of  38 C.F.R. 
Part 4, § 4.97, Diagnostic Code 6522 (allergic rhinitis).  

Prior to November 7, 1996, diseases of the nose and throat, 
including chronic atrophic rhinitis, were evaluated as 10 
percent disabling where there was definite atrophy of the 
intranasal structure, and moderate secretion; as 30 percent 
disabling where there was moderate crusting and ozena, with 
atrophic changes.  38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6522 (chronic atrophic rhinitis), in effect prior to November 
7, 1996.  

Effective November 7, 1996, allergic rhinitis is evaluated 
under the provisions of 38 C.F.R. Part 4, § 4.97, Diagnostic 
Code 6522 (allergic rhinitis), which provides that allergic 
or vasomotor rhinitis will be rated as 10 percent disabling 
without polyps, but with greater than a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; and as 30 percent disabling where 
there are polyps.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's allergic rhinitis under either the old or the 
newly-revised rating criteria would not yield a compensable 
evaluation, as there is no evidence of definite atrophy of 
the intranasal structure, moderate secretion, moderate 
crusting and ozena, with atrophic changes, a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; or nasal polyps.  

In every instance where the schedule does not provide a zero 
percent  evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(1999).

Based upon the foregoing, a compensable rating for allergic 
rhinitis under the old or the newly-revised criteria is not 
warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(2) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

*	*	*	*	*	*	*	*	*	*

The Board finds that the veteran's disabilities not of 
misconduct etiology are not of such severity as to preclude 
the average person from substantially gainful employment and 
that he is not individually precluded from substantially 
gainful employment.  Accordingly, the Board concludes that 
the veteran does not have permanent and total disability 
which would preclude an average person from engaging in 
substantially gainful employment and he is not individually 
precluded from substantially gainful employment.  38 U.S.C.A. 
§§ 101(29), 1502, 1521 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.321, 3.340 (1999), and Part 4, §§ 4.1, 4.7, 4.10, 4.15, 
4.16, 4.17, 4.20 (1999).


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

